Citation Nr: 0516567	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In November 2004, a videoconference hearing was conducted, a 
transcript of which is in the claims folder.  


FINDINGS OF FACT

1.  The veteran did not die as a result of a service 
connected disability or disabilities.  

2.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, disability compensation 
or pension.  

3. At the time of his death, the veteran was neither admitted 
to a VA facility for hospital, nursing home or domiciliary 
care, nor had he been admitted, or transferred, to a non-VA 
facility for hospital care under the authority of 38 U.S.C.A. 
§ 1703 (West 2002).

4. The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.

5.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.
CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2304, 5107 (West 2002); 38 C.F.R. 
§ 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Certificate of Death shows that the veteran died in the 
emergency room at Crosby Memorial Hospital in August 2003.  
The cause of death was listed as cardiopulmonary failure.  In 
August 2003, the appellant's Application for Burial Benefits, 
VA Form 21- 530, was received.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).

Entitlement to plot or interment allowance is subject to the 
following conditions:  (1) The deceased veteran is eligible 
for the burial allowance under 38 C.F.R. § 3.1600(b) or (c); 
or (2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or (3) The veteran was discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty; and (4) The veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States; and (5) The applicable further provisions 
of this section and 38 C.F.R. § 3.1601 through 3.1610.  38 
C.F.R. § 3.1600(f); See also 38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002).

In the instant case, the veteran did not die of a service-
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  Though the veteran had received pension, which 
was terminated effective in November 1991, he was not in 
receipt of pension or compensation at the time of his death 
and he did not have an original claim or reopened claim 
pending at the time of his death.  Accordingly, burial 
benefits are likewise not warranted under the provisions of 
38 C.F.R. § 3.1600(b)(1)(2).  Moreover, the veteran was not 
discharged from active duty for a disability incurred or 
aggravated in the line of duty.  His body was not being held 
by a State or a subdivision of a State at the time of his 
death.  Therefore, entitlement to burial benefits under 38 
C.F.R. § 3.1600(b)(3) is also not warranted.

Additionally, the veteran was not hospitalized by VA in a VA 
facility or at the time of his death.  See 38 U.S.C.A. §§ 
1701(1)(4), 1703; 38 C.F.R. § 3.1600(c).  The Death 
Certificate indicates that the veteran died in the emergency 
room of Crosby Memorial Hospital; therefore, entitlement to 
burial benefits is likewise denied under 38 C.F.R. § 
3.1600(c).  

Furthermore, because there is no entitlement to burial 
allowance, and the other requirements for a plot or 
internment allowance have not been met, there is no 
entitlement to that benefit.  See 38 C.F.R. § 3.1600(f) 
(2004).  In sum, none of the conditions provided by law and 
regulation, which would permit payment of burial benefits, 
have been met and, accordingly, the current appeal must be 
denied.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board finds that notwithstanding the Veterans 
Claims Assistance Act, no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the Act 
specifically provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2004).  For the reasons set 
forth above, the Board has found that the appellant's claim 
lacks legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Furthermore, the appellant was adequately 
informed of the evidence necessary to substantiate her claim 
for VA death benefits by the decision dated in September 2003 
and the statement of the case dated in February 2004.  


ORDER

Entitlement to Department of Veterans Affairs (VA) burial 
benefits is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


